Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 10, 2019

                                     No. 04-18-00706-CV

                        IN THE INTEREST OF R.M.C., A CHILD,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00998
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
        On December 21, 2018, we struck Appellant Dad’s brief and ordered him to file an
amended brief that corrected certain defects. Appellant filed a motion for extension of time to
file an amended brief and the brief; the brief is accepted and deemed timely filed. See TEX. R.
APP. P. 38.1, 38.9.
       The Department’s brief is due on January 28, 2019. See id. R. 38.6(b).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court